Citation Nr: 1220766	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to the Veteran's service-connected left knee disorder.

2.  Entitlement to service connection for a left hip disorder as secondary to the Veteran's service-connected left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In September 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

During that hearing the Veteran asserted that his left leg is shorter than his right leg.  Accordingly, entitlement to service connection for that condition has been raised by the record.   However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for a low back disorder and a left hip disorder, asserting that both conditions were either caused or aggravated by his service-connected left knee disorder.  The Board finds that additional development is necessary with regard to this claim.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

The examination currently of record fails to provide an opinion as to whether the Veteran's claimed conditions may have been aggravated by his service-connected left knee disorder.  Accordingly, the extent to which the Veteran's low back and left hip disorders may have been aggravated by the Veteran's service-connected left knee disorder is still unclear.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the RO/AMC should schedule the Veteran for an additional examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical Center in Portland, Oregon, and request all medical records pertaining to the Veteran from March 2011 to the present.  If the Veteran indicates that he has received any additional treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.

2.  Return the Veteran's claims file to the VA examiner who conducted the 2011 examination (D.C.) for an addendum opinion.  If that examiner is not available, any medical professional can provide the opinion.  The claims file must be made available to and be reviewed by the examiner and the addendum report should so indicate.  

The Board appreciates the thorough evaluation and opinion provided in 2011 as to causation.  However, the examiner is asked to state, for both the low back disorder and the left hip disorder, whether it is at least as likely as not (a 50 percent or greater probability) that either or both conditions have been aggravated by the Veteran's service-connected left knee disorder.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



